                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

ABDUL GADIROU DIALLO,                     §
A# 203 806 069,                           §
                                          §
                 Petitioner,              §
                                          §
v.                                        §                    SA-20-CV-00547-XR
                                          §
ANDREW HURON, Officer–In–Charge, §
South Texas ICE Processing Center;        §
DANIEL BIBLE, Field Operations            §
                                          §
Director, United States Immigration and
                                          §
Customs Enforcement, Office of            §
Detention and Removal Operations,         §
Department of Homeland Security;          §
MATTHEW T. ALBENCE, Acting                §
Director, United States Immigration and §
Customs Enforcement, Office of            §
                                          §
Detention and Removal Operations;
                                          §
THOMAS S. WIMKOWSKI, Principal            §
Deputy Assistant Secretary, United States §
Immigration and Customs Enforcement, §
Department of Homeland Security;          §
CHAD WOLF, Acting Secretary, United §
States Department of Homeland             §
                                          §
Security; and RAY CASTRO, Warden,
                                          §
South Texas ICE Processing Center,        §
                                          §
                 Respondents.             §

                                     FINAL JUDGMENT

       Before the Court is the above–entitled cause. Upon review of the entire case file and this

Court’s Order dismissing without prejudice as moot Petitioner Abdul Gadirou Diallo’s 28 U.S.C.

§ 2241 Petition for Writ of Habeas Corpus and Respondents’ Motion to Dismiss, the Court

renders the following Final Judgment Pursuant to FED. R. CIV. P. 58.
      IT    IS   HEREBY       ORDERED       that   Petitioner   Abdul   Gadirou   Diallo’s

28 U.S.C. § 2241 Petition for Writ of Habeas Corpus and Respondents’ Motion to Dismiss are

DISMISSED WITHOUT PREJUDICE AS MOOT.

      It is so ORDERED.

      SIGNED this 14th day of September, 2020.




                                  XAVIER RODRIGUEZ
                                  UNITED STATES DISTRICT JUDGE




                                            2
